DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, in the reply filed on February 12, 2021, is acknowledged. Applicant indicates that claims 1-11 and 23-25 read upon the elected Invention/Species. The examiner concurs with the exception of claims 24 and 25, which read on non-elected Species C. Thus, claims 12-22, 24, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. The remainder of the instant Office Action is directed to claims 1-11 and 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5, 6, 8-11, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curry (2016/0356564).
In reference to claim 1, Curry discloses a charging handle assembly comprising:
a body extending along a longitudinal axis and having a proximal end portion and a distal end portion (figures 1-4, body 18 + 20); 
a handle attached to the proximal end portion of the body, wherein the handle is slidable along the proximal end portion between a first axial position and a second axial position (figures 1-4, handle 52; abstract); 
a spring between the body and the handle, the spring biasing the handle to the first axial position (figures 1-4, either one of spring 38 or spring 62); and 
a latch attached to the handle and operable between a latched position and an unlatched position, wherein moving the handle from the first axial position to the second axial position moves the latch from the latched position to the unlatched position (figures 1-4, latch 24, which is attached to the handle via a plurality of intermediate structures).
In reference to claim 2, Curry discloses the claimed invention (figure 2, element 18 is shown as defining a slot; figures 2-4, element 40/42 constitutes a pin extending between the handle and the body via the slot; alternatively, element 40/42 can be considered part of the handle, and thus, pin 48 extends between the handle and the body via the slot).
In reference to claim 3, Curry discloses the claimed invention (figures 2-4, latch catch 26, latch protrusion 32; the body can be considered as the combination of elements 18, 20, 40/42, 44, 48, and 50, where element 48 includes a surface positioned 
In reference to claim 5, Curry discloses the claimed invention, as set forth above (also see figures 3 and 4).
In reference to claim 6, Curry discloses the claimed invention (figures 2-4, latch catch 26, first protrusion 32; figure 4, second protrusion shown in contact with the end of plunger 36; the body can be considered as the combination of elements 18, 20, 40/42, 44, 48, and 50, where element 48 includes a cam surface positioned to contact the first protrusion on the latch; spring 38 is transverse to the longitudinal axis and applied a spring force as claimed; figures 3 and 4 show movement from latched to unlatched).
In reference to claim 8, Curry discloses the claimed invention, as set forth above in the reference to claim 6 (also see figures 3 and 4).
In reference to claim 9, Curry discloses the claimed invention, as set forth above in the reference to claim 6.
In reference to claims 10 and 11, Curry discloses the claimed invention, as set forth above in the references to claims 1 and 2.
In reference to claim 23, Curry discloses the claimed invention (figure 1, a person of ordinary skill in the art would at once envisage the lower receiver, upper receiver, wherein the body is slidably received in the upper receiver, and wherein the latch is configured to engage a top portion of the lower receiver).


s 1, 3, 5, 6, 9, 10, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (2018/0010868).
In reference to claim 1, Bailey discloses a charging handle assembly comprising:
a body extending along a longitudinal axis and having a proximal end portion and a distal end portion (figures 1-7, body 1); 
a handle attached to the proximal end portion of the body, wherein the handle is slidable along the proximal end portion between a first axial position and a second axial position (figures 1-7, esp. 7, handle 4 + 7; a person of ordinary skill in the art would at once envisage that the handle is slidably engaged with the top and bottom surfaces of body 1, in order to ensure that the handle moves consistently, axially in-line with the body, and without any play in a vertical direction orthogonal to axial motion); 
a spring between the body and the handle, the spring biasing the handle to the first axial position (figures 1-7, element 11 or element 14, both of which bias the handle to the first axial position); and 
a latch attached to the handle and operable between a latched position and an unlatched position, wherein moving the handle from the first axial position to the second axial position moves the latch from the latched position to the unlatched position (figures 1-7, latch 13, which is attached to the handle via the body 1; a person of ordinary skill in the art would at once envisage operation of the charging handle of Bailey).
In reference to claim 3, Bailey discloses the claimed invention (figure 6: latch catch 13a; protrusion shown adjacent left end of latch 13 and extending upward into a 
In reference to claim 5, Bailey discloses the claimed invention (figures 1-7, spring 11).
In reference to claim 6, Bailey discloses the claimed invention (figure 6: catch 13a; first protrusion shown adjacent left end of latch 13 and extending upward into a recess formed in the body 1; second protrusion shown extending downward at the left end of the latch 13; the recess of body 1 that receives the first protrusion includes a generally U-shaped cam surface shown in contact with the first protrusion; spring 14 is transverse to the longitudinal axis, i.e., spring axis intersects longitudinal axis, and applies a spring force to the base of the second  protrusion; a person of ordinary skill in the art would at once envisage that the latch moves from a latched position to an unlatched position as the handle is moved axially, relative to the body, from a first position to a second position).
In reference to claim 9, Bailey discloses the claimed invention, as set forth above in the reference to claim 6.
In reference to claim 10, Bailey discloses the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 23, Bailey discloses the claimed invention (paragraphs 3 and 8 disclose that the charging handle is intended for use with the M16/M4/AR15 family of firearms, and thus, a person of ordinary skill in the art would at once envisage .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Packard (3225653). Bailey discloses the claimed invention, except for a second latch on a second side of the body, the second latch generally mirroring the first latch. However, Packard teaches that it is known to provide a charging handle with a second latch on a second side of a charging handle body, the second latch generally mirroring a first latch on a first side of said body, in order to provide enhanced latch stability vis-à-vis a one-sided latch. Thus, it would have been obvious to a person of ordinary skill in the art to modify the charging handle of Bailey to include a second latch on a second side of the body, the second latch generally mirroring a first latch on the first side of said body, in order to provide enhanced latch stability vis-à-vis a one-sided latch. It is noted that figures 1-7 of Bailey make clear that such a modification would constitute a mere duplication of parts, there being no structure that would preclude such a modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huang et al. (9964371), Novak et al. (9683795), and Hoel (7707921). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641